1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                    ***
5

6     DONALD OWENS,                                       Case No. 3:17-cv-00169-MMD-WGC

7                                      Plaintiff,                         ORDER
             v.
8
      ROMEO ARANAS, et al.,
9
                                   Defendants.
10

11           Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 38) (“R&R”) which recommends dismissing Plaintiff

13   Donald Owen’s lawsuit for failure to inform the Court of his current address and to

14   prosecute this action. 1 Plaintiff had until August 15, 2019, to file an objection. (Id.) To date,

15   Plaintiff has not filed an objection to the R&R. The Court accepts and adopts the R&R in

16   full.

17           This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

22   to object, however, the court is not required to conduct “any review at all . . . of any issue

23   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

24   the Ninth Circuit has recognized that a district court is not required to review a magistrate

25   judge’s report and recommendation where no objections have been filed. See United

26   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

27   ///
28           1The   Court has been notified that Plaintiff is now on parole. (ECF No. 39.)
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an objection.”).

5    Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

6    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

7    (accepting, without review, a magistrate judge’s recommendation to which no objection

8    was filed).

9            This Court finds it appropriate to engage in a de novo review to determine whether

10   to adopt Judge Cobb’s R&R. The Court finds good cause to accept and adopt the R&R in

11   full.

12           In the R&R, Judge Cobb indicates that Plaintiff has had no contact with the Court

13   since January 31, 2019 (ECF No. 26), and explains the Court’s inability to reach Plaintiff

14   in order to have Plaintiff file a notice of change of address in accordance with Local Rule

15   IA 3-1 (ECF No. 31). (ECF No. 38 at 2.) The R&R reflects that the Court was ultimately

16   forced to vacate the dispositive motions deadline in this case. (Id.) Based on this record,

17   the Court accepts and adopts Judge Cobb’s recommendation that this action be

18   dismissed. See, e.g., Thompson v. Hous. Auth. of City of L. A., 782 F.2d 829, 831 (9th Cir.

19   1986) (recognizing that district courts have the inherent power to control their dockets and

20   “[i]n the exercise of that power, they may impose sanctions including, where appropriate .

21   . . dismissal” of a case); Link v. Wabash R. Co., 370 U.S. 633 (1962) (“[W]hen

22   circumstances make such action appropriate, a District Court may dismiss a complaint

23   for failure to prosecute even without affording notice of its intention to do so or providing

24   an adversary hearing before acting.”).

25           It is therefore ordered, adjudged and decreed that the Report and Recommendation

26   of Magistrate Judge William G. Cobb (ECF No. 38) is accepted and adopted in its entirety.

27           It is further ordered that this action is dismissed.

28   ///

                                                     2
1    The Clerk of Court is directed to enter judgment accordingly and close this case.

2    DATED THIS 16th day of August 2019.

3

4                                             MIRANDA M. DU
                                              UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
